Citation Nr: 0909882	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 
1994.  He died in August 2006.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The Veteran's death was due to osteosarcoma.

2.  During the Veteran's lifetime, service connection was 
established for herniated nucleus pulposus, status post two 
laminectomies, and bilateral hearing loss disability, and the 
Veteran was in receipt of a total disability rating based on 
unemployability due to service-connected disabilities.

3.  Osteosarcoma was not present in service or until many 
years thereafter, and it was not etiologically related to 
service or service-connected disability.

4.  A total disability rating was in effect from October 16, 
2001, until the Veteran's death on August [redacted], 2006. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for DIC under 38 
U.S.C. § 1310, it must provide a detailed notice to the 
claimant.  Specifically, the Court held that, under section 
38 U.S.C. § 5103(a), the notice must include a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of death; an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

The record reflects that the appellant was provided with the 
notice required under the VCAA by letter mailed in September 
2006, prior to the initial adjudication of the claims.  
Although this letter did not identify the disabilities for 
which service connection was in effect at the time of the 
Veteran's death, those disabilities were identified in the 
rating decision sent to the appellant in April 2007.  
Although the rating decision was sent after the initial 
adjudication of the claim and she was not provided with 
notice concerning the effective-date element of the claims 
until April 2008, the Board finds that there is no prejudice 
to her in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the claims.  
There is no indication in the record or reason to believe 
that any ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  In addition, as explained below, the Board has 
determined that service connection is not warranted for the 
cause of the Veteran's death and that the criteria for 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
have not been met.  Consequently, no effective date will be 
assigned, so the failure to provide notice earlier notice 
with respect to that element of the claims was no more than 
harmless error.  In addition, following the provision of the 

The record also reflects that service treatment records, 
pertinent VA and private medical records, and a medical nexus 
opinion have been obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board also is unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the appellant.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Cause of Death

Service connection for the cause of a Veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in 
or aggravated by active service; one which may be presumed to 
have been incurred or aggravated during such service; or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the 
principal, or primary, cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related 
to the principal cause of death.  In determining whether 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

In general, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  38 
C.F.R. § 3.312(c)(2)

DIC

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5 (2008).

If the Veteran's death resulted from non-service-connected 
causes, DIC benefits will be paid to a Veteran's surviving 
spouse in the same manner as if the death were service 
connected (a) if the Veteran's death was not the result of 
his own willful misconduct and (b) if, at the time of death, 
the Veteran was receiving or was "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of the Veteran's discharge or 
other release from active duty; or (3) the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of 
death, the Veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation to offset 
an indebtedness; (3) the Veteran had applied for compensation 
but was not receiving total disability compensation due 
solely to clear and unmistakable error in a VA decision; (4) 
the Veteran had not waived retired or retirement pay in order 
to receive compensation; or (5) VA was withholding payments 
as required by law.  38 C.F.R. § 3.22(b).  A 2005 amendment 
to 38 C.F.R. § 3.22 provides an additional method for 
prevailing on 38 U.S.C.A. § 1318 claims when additional 
service department records are received that existed at the 
time of a prior VA decision but were not considered.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Cause of Death

The certificate of death shows that the Veteran died on 
August [redacted], 2006, and that the immediate cause of death was 
osteosarcoma.  No other condition was certified as an 
immediate or contributory cause of death.  At the time of 
death, service connection was in effect for herniated nucleus 
pulposus, status post two laminectomies, rated as 60 percent 
disabling, and for bilateral hearing loss disability, rated 
as noncompensable.  A total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) also was in effect since the RO had 
determined that the Veteran's back disability rendered him 
unemployable.

The appellant does not contend, and the evidence of record 
does not suggest, that osteosarcoma was present in service or 
within one year of the Veteran's discharge from active 
service.  Service treatment records reflect that the Veteran 
underwent two back surgeries after being diagnosed with 
herniated nucleus pulposus at L5-S1, but there is no evidence 
that he developed osteosarcoma during service.  Indeed, the 
earliest evidence of osteosarcoma consists of private 
treatment records dated in April 2006.  Those records note 
the Veteran's complaint that his chronic back pain had 
increased significantly in January 2006 and that the new pain 
was on the right side and "of a different character" than 
his usual pain.  An April 2006 imaging study revealed disc 
collapse at L5-S1, but it also revealed a destructive mass in 
the right pelvic area.  The Veteran was hospitalized in April 
2006 and upon discharge from the hospital in May 2006 was 
diagnosed with osteosarcoma of the right iliac and sacral 
area, with possible metastasis to the lungs.  The Board notes 
that none of these records attribute the osteosarcoma to the 
Veteran's service or to his disc disease at L5-S1.

The appellant contends that the Veteran's osteosarcoma was 
etiologically related to his service-connected back 
disability.  In the August 2007 substantive appeal, she 
argued that it was significant that, during the Veteran's 
final illness, the osteosarcoma was visible under the scars 
from his in-service back surgery.  The Board acknowledges the 
appellant's statement and notes that she is competent to 
report her personal observations.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, the record shows that the 
Veteran's osteosarcoma originated in the right ilium and 
sacrum, rather than the disc located at L5-S1.  Moreover, the 
appellant, as a layperson without medical training, is not 
qualified to opine regarding issues of medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The only medical opinion of record concerning the 
etiology of the Veteran's osteosarcoma is the opinion of a 
December 2007 VA physician.  That physician reviewed the 
service treatment records and post-service medical evidence 
and concluded that the Veteran's osteosarcoma was not caused 
by or a result of his in-service laminectomies or his 
underlying back disability.  Accordingly, service connection 
for the cause of the Veteran's death is not warranted.

DIC

Although service connection is not warranted for the cause of 
the Veteran's death, the Veteran was rated totally disabled 
at the time of his death in August 2006.  The Board, 
therefore, must determine whether the appellant is entitled 
to DIC benefits pursuant to 38 U.S.C. § 1318.

The record reflects that the Veteran was released from active 
duty in July 1994.  In 2002, service connection was 
established for herniated nucleus pulposus, status post two 
laminectomies, which was rated as 60 percent disabling, 
effective July 16, 2001.  In 2003, service connection was 
established for bilateral hearing loss disability, which was 
rated as noncompensable, effective June 30, 2003.  Also in 
2003, a TDIU was granted, effective October 16, 2001.  The 
Veteran died on August [redacted], 2006.

The appellant has not alleged, and the evidence does not show 
that the Veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death but was not receiving such compensation 
for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  
There also has been no specific pleading of clear and 
unmistakable error in any prior decision.  See Cole v. West, 
13 Vet. App. 268 (1999).

In sum, the record shows that the Veteran was in receipt of a 
total disability rating less than 10 years immediately 
preceding his death, and he was not continuously rated as 
totally disabled from the date of his release from active 
duty and for at least five years immediately preceding his 
death.  There is no evidence suggesting that the Veteran ever 
was a prisoner of war.  Accordingly, the criteria for 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
have not been met.

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


